DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 is objected to because of the following informalities:  Regarding claim 29 the term “first rear” is believed to supposed to read “first gear”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 recites the limitation "the pinion gear" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the supporter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-33, 35-36, and 38-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2016/0161983).
Regarding claim 22, Lee discloses a display device (Fig. 10, 3) comprising: a display panel (Fig. 10, 310); a housing (Fig. 10, 10) for protecting the display panel (Fig. 10); a module (Fig. 10, 330) positioned at a rear surface of the display panel (Fig. 10); a first gear (Fig. 10, 331) positioned on the module (Fig. 10); and a motor (Fig. 10, 122 [0053]) generating rotational motions to transfer a force to the first gear (Fig. 10 [0053]), wherein the display panel extends from an inside of the housing (Fig. 10).  
Regarding claim 23, Lee further discloses a supporter (Fig. 10, 350) coupled to the module so as to support the module (Fig. 10).  
Regarding claim 24, Lee further discloses that the display device comprising a plurality of modules positioned at a rear surface of the display panel (Fig. 2, one on each side of 111), wherein the plurality of modules are connected to form a cover to cover the rear surface of the display panel (Figs. 10 and 2).  
Regarding claim 25, Lee further discloses that the first gear is a concave-convex pattern on the module (Fig. 10).  
Regarding claim 26, Lee further discloses a second gear (Fig. 10, 351) connecting the motor (Figs. 2 and 10, through 122), wherein the first gear and the second gear are engaged with each other (Fig. 11).  
Regarding claim 27, Lee further discloses that the second gear have a circumference in a toothed shape Fig. 10, 351).  
Regarding claim 28, Lee further discloses that the first gear is a concave-convex pattern on the module (Fig. 10), wherein the concave-convex pattern of the first gear is engaged with teeth of the pinion gear (Fig. 10, it is unclear what the pinon gear should be but the teeth engage on 122 and 310 and 351).
Regarding claim 29, Lee further discloses that the first gear transforms rotational motions transferred by the second gear into horizontal motions (Fig. 10, rotational motion from 123 through 351 would push 331 horizontal).  
Regarding claim 30, Lee further discloses that the first gear is disposed adjacent to the supporter (Fig. 10).  
Regarding claim 31, Lee further discloses that the first gear is arranged along with a center of the cover (Fig. 10, 331 is centralized from left to right).  
Regarding claim 32, Lee further discloses an assist roller (Fig. 10, 30) pressing the cover so as to cause the first gear and the second gear to be engaged with each other (Fig. 10).  
Regarding claim 33, Lee further discloses that the assist roller is disposed opposite to the second gear by reference to the cover (Fig. 10, part of 30 would be on opposite side of 351 from 330).
Regarding claim 35, Lee further discloses that the module includes a groove for inserting the supporter (Fig. 11, grooves between 331s).  
Regarding claim 36, Lee further discloses a guide (Fig. 11, 310) for guiding the supporter to be inserted into the groove of the module (Fig. 11).  
Regarding claim 38, Lee further discloses that when the supporter penetrates the guide (Fig. 11), a center (Fig. 11, 351) of the supporter is pushed out from the groove and both ends of the 
  
Regarding claim 39, Lee further discloses that the supporter is bent in the thickness direction of the cover (Fig. 10, bent at 123 towards 330).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0161983).
Regarding claim 34, Lee fails to teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the second gear is connected to the motor through a chain, in order to use known elements to complete a known purpose, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988).
Regarding claim 37, Lee fails to teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add an assist clip disposed on a bottom surface of the groove, in order to use known elements to complete a known purpose, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988)

Allowable Subject Matter
Claims 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 40-41, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the guide comprises: a jig composing a body of the guide; a pin member projected from a body of the jig toward a center of the groove; and a fixing member spaced apart from the pin member to push a center of the supporter from the groove” in combination with the other claim limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848